DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0255365 A1 to Bunne in view of US 2016/0377649 A1 to Rytkonen and in view of US 5,221,146 to Maruyama.

Rytkonen teaches a vehicle provided with a multi-axis accelerometer for sensing or detecting vibrations (see paragraph 11 lines 11-15) in at least one spatial direction (as per cl. 6).  This provides a miniaturized sensor that is easily positioned within small spaces, such as a handlebar.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having to select a vibration sensor for the system of Bunne to have looked to the teachings of Rytkonen and their use of multi-axis accelerometers, as these devices are compact and effective.
Maruyama teaches a vibration dampening apparatus in which piezoelectric actuators are used to detect and dampen a vibration.  The second actuator 15 (see figures 5-7) produces a second oscillation (figure 7B) that is superimposed on the first oscillation (figure 7A), thus causing at least a partial extinction of the first oscillation by the second oscillation.  The second oscillation is carried out as a 180 phase shifted frequency (as per cl. 3), and has an essentially equal amplitude as the first oscillation (as per cl. 4).  This method of operation is easily 
Re-claim 2, the motor vehicle is a motorcycle.
Re-claim 5, the sensor 36a of Bunne is used for detecting the first oscillation and generates a signal in response to the first vibration.
Re-claim 7, the multi-axis accelerometer of Rytkonen is used to detect vibration frequency or amplitude in a plurality of spatial directions, including all three spatial directions, as this is the purpose of multi-axis accelerometer.
Re-claim 8, the vibration damping mechanism comprises a control unit 50 that receives the signal generated by the at least one sensor 36a as well as controls the at least one actuator 36b in response to the received signal.
Re-claim 9, Bunne discloses the at least one actuator assigned to a respective handlebar end of the handlebar, see paragraph 17 lines 16-19.
Re-claim 10, the at least one actuator 36a and/or 36b are piezoelectric actuators.
Re-claim 11, Bunne teaches a motor vehicle, comprising: a handlebar 22 for steering;  a vibration damping mechanism to damp a first oscillation of the handlebar, the vibration damping mechanism detects the first oscillation (using sensor 36a) and comprises at least one actuator 36b that is actively coupled to the handlebar, the at least one actuator 36b is actuated in response to the detected first oscillation, such as phase shifted operation.  However, Bunne fails to teach the sensor 36a taking the form of a multi-axis accelerometer for detecting the first oscillation in at 
Rytkonen teaches a vehicle provided with a multi-axis accelerometer for sensing or detecting vibrations (see paragraph 11 lines 11-15) in at least one spatial direction (as per cl. 6).  This provides a miniaturized sensor that is easily positioned within small spaces, such as a handlebar.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having to select a vibration sensor for the system of Bunne to have looked to the teachings of Rytkonen and their use of multi-axis accelerometers, as these devices are compact and effective.
Maruyama teaches a vibration dampening apparatus in which piezoelectric actuators are used to detect and dampen a vibration.  The second actuator 15 (see figures 5-7) produces a second oscillation (figure 7B) that is superimposed on the first oscillation (figure 7A), thus causing at least a partial extinction of the first oscillation by the second oscillation.  The second oscillation is carried out as a 180 phase shifted frequency (as per cl. 3), and has an essentially equal amplitude as the first oscillation (as per cl. 4).  This method of operation is easily applicable to the piezoelectric actuator 36b of Bunne, thus actively cancelling unwanted vibrations.  As such it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have operated the second actuator 36b of Bunne in a manner consistent with Maruyama, so as to actively damp any sensed vibrations in the handlebar.
Re-claim 12, the motor vehicle is a motorcycle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Melz et al. teach second actuators excited in opposite phase to a detected vibration (paragraph 38).  Hollerweger et al. teach a second actuator that oscillates and superimposes a damping function (see abstract).  Tomaschko et al. teach a phase shifted oscillation.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
December 3, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657